Case 9:16-cv-81871-KAM Document 563 Entered on FLSD Docket 11/20/2019 Page 1 of 8



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION


  LAN LI, an individual; et al.,       )
                                       )
  Plaintiffs,                          )              Civ. No. 16-cv-81871
                                       )              Lead Case
  v.                                   )
                                       )
  JOSEPH WALSH, an individual; et al., )
                                       )
  Defendants.                          )
  ____________________________________)
                                       )
  LAN LI, an individual, et al.,       )
                                       )
  Plaintiffs,                          )              Civ. No. 19-80332
                                       )
  v.                                   )
                                       )
  PNC BANK, N.A., and                  )
  RUBEN RAMIREZ,                       )
                                       )
  Defendants.                          )
  ____________________________________)

    PLAINTIFFS’ MOTION TO STRIKE DEFENDANT PALM HOUSE HOTEL, LLLP’S
                   ANSWER AND AFFIRMATIVE DEFENSES

         Plaintiffs, LAN LI, et al., by and through their undersigned counsel, and pursuant to Rule

  12(f), Fed. R. Civ. P., respectfully request this Honorable Court to Strike Defendant, Palm House

  Hotel, LLLP’s (“Palm House”) Answer and Affirmative Defenses for failure to retain counsel, and

  in support state the following:

                                         BACKGROUND

         1.      On October 23, 2018, Plaintiffs filed their Third Amended Complaint [D.E. 351]

  (the “Complaint”).

         2.      On November 19, 2018, Palm House filed an Answer and Affirmative Defenses to
Case 9:16-cv-81871-KAM Document 563 Entered on FLSD Docket 11/20/2019 Page 2 of 8



  the Complaint.

         3.        On May 23, 2019, counsel for Palm House, Henry B. Handler and the Weiss,

  Handler & Cornwell, P.A. law firm, filed a motion to withdraw as Palm House’s counsel (the

  “Motion to Withdraw”). [D.E. 467].

         4.        On June 10, 2019, this Court granted the Motion to Withdraw. [D.E. 469].

         5.        On October 4, 2019, in the related state court action titled Palm House Hotel, LLLP

  v. Robert Matthews, et al., No. 50-2015-014480XXXXMB(AG), 15th Judicial Circuit, Palm

  Beach County, Florida (the “State Court Action”), Judge Donald Hafele dismissed with prejudice

  Palm House’s complaint with respect to two of defendants for its “deliberate and contumacious

  disregard” for the court. A copy of that order, titled “Order on Motion for Order to Show Cause

  And/Or Motion for Sanctions to Include Dismissal of Claims Against Leslie Robert Evans and

  Leslie Robert Evans & Associates, P.A.,” ( the “Order”) is attached hereto as Exhibit “A.” The

  Order cites Palm House’s failure to participate in discovery and its failure to retain new counsel

  despite having had “an ample opportunity” to do so as the bases for dismissing the complaint.1

  The Order goes on to state

         [I]t also appears the actions of Joseph Walsh, Sr., the principal of [Palm House],

         are a pattern, as Mr. Walsh is believed to reside in Hong Kong and has not made

         himself available for deposition or inquiry or meaningfully participated in any

         number of the lawsuits related to the subject matter of the instant case…It does not

         seem that Mr. Walsh has any intention to return to this jurisdiction, possibly to

         avoid prosecution by the SEC or other government entities.



  1
   On June 6, 2019, Judge Hafele entered an Order Granting [Palm House’s] Counsel’s Motion to
  Withdraw in the State Court Action. Like the instant case, Palm House’s former attorney in the
  State Court Action is Henry B. Handler, Esq., of the law firm Weiss, Handler & Cornwell, P.A.
                                                    2
Case 9:16-cv-81871-KAM Document 563 Entered on FLSD Docket 11/20/2019 Page 3 of 8



  Order at ¶ 10.

         6.        To date, new counsel has not filed a notice of appearance in this case on behalf of

  Palm House.

         7.        Upon information and belief, Palm House has not retained new counsel.

         8.        On July 2, 2019, Plaintiffs noticed Walsh’s deposition to occur on August 8, 2019

  at the office of Plaintiffs’ counsel in Lake Worth, Palm Beach County, Florida.

         9.        Walsh did not appear for his properly noticed deposition on August 8, 2019. A

  Certificate of Non-Appearance (the “CNA”) is attached hereto as Exhibit “B.”

         10.       Additionally, Walsh’s intent to not participate in defending the various claims

  against him in this case and the State Court Action is amplified by the dissolution of Walsh’s

  various business entities involved in the fraud against Plaintiffs. To wit: Palm House Hotel, LLLP

  was administratively dissolved on September 27, 2019, and the General Partner of Palm House

  Hotel, LLLP is South Atlantic Regional Center, LLC; South Atlantic Regional Center, LLC was

  administratively dissolved on September 27, 2019, and the Manager of South Atlantic Regional

  Center, LLC is USREDA Holdings, LLC; USREDA Holdings, LLC’s registration as a foreign

  limited liability corporation was revoked on September 28, 2018 and the Managing Member of

  USREDA Holdings, LLC is Walsh. A copy of the Florida Department of State, Division of

  Corporations, Filing Information related to each corporation is attached hereto as Composite

  Exhibit “C.” Walsh directly controls each of these corporate defendants and is responsible for their

  failure to retain new counsel or otherwise participate in the defense of this case.

                                         LEGAL STANDARD

         11.       The longstanding rule in the United States is that corporations must be represented

  by licensed counsel in all matters before a court. See Iotova on Behalf of New York Sport Found v.



                                                    3
Case 9:16-cv-81871-KAM Document 563 Entered on FLSD Docket 11/20/2019 Page 4 of 8



  Broward County Prop. Appraiser, 13-60495-CIV, 2013 WL 12383394, at *1 (S.D. Fla. Mar. 13,

  2013) (citing Osborn v. President of Bank of United States, 22 U.S. 738 (1824)).

          As the Supreme Court has observed, “[i]t has been the law for the better part of two
          centuries ... that a corporation may appear in federal courts only through
          licensed counsel.” Rowland v. Cal. Men's Colonly, Unit II Men's Advisory
          Coun., 506 U.S. 194, 202, 113 S.Ct. 716, 121 L.Ed.2d 656 (1993); see also Palazzo
          v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir.1985) (“The rule is well
          established that a corporation is an artificial entity that can only act through agents,
          cannot appear pro se, and must be represented by counsel .”).

  Mayorga v. Stamp Concrete & Pavers, Inc., 13-81274-CIV, 2015 WL 1345364, at *2 (S.D. Fla.

  Mar. 23, 2015).

          12.    In situations, like the one at bar, where a corporate defendant fails to obtain new

  counsel after withdrawal of its attorney of record, the Court may upon motion strike the corporate

  defendant’s Answer and Affirmative Defenses. See Steele v. International Association of Trauma

  & Addiction Counselors, Inc., 2015 WL 13777167, No. 13-62077-Civ-Scola/Otazo/Reyes (S.D.

  Fla. Oct. 23, 2016); Taylor v. Frank Steward Trucking, Inc., 2008 WL 4753355, No. 08-14009-

  Civ (S.D. Fla. Oct. 27, 2008); Global Collections Corp. v. Diamond Logistics, Inc., 2014 WL

  4211244, No. 13-184-FSH (D. N.J. Aug. 24, 2014) (citing Carolee, LLC v. Efashion Solutions,

  LLC, 2013 WL 3336789, at *1 (D.N.J. July 2, 2013) (adopting report and recommendation to strike

  answer and enter default judgment against corporate defendant who failed to retain new counsel)).

                                               ANALYSIS

          13.    Palm House is a Florida limited liability limited partnership. See Complaint [D.E.

  351].

          14.    To date, new counsel has not entered an appearance on behalf of Palm House.

          15.    Upon information and belief, Palm House has not retained new counsel.

          16.    Palm House’s inaction with respect to retaining new counsel in this case shows a



                                                     4
Case 9:16-cv-81871-KAM Document 563 Entered on FLSD Docket 11/20/2019 Page 5 of 8



  deliberate and contumacious disregard for this Honorable Court.

         17.     Palm House’s failure to retain new counsel and respond to discovery in the State

  Court Action, which led to dismissal of its complaint with prejudice, demonstrate that there is no

  adequate remedy other than striking Palm House’s Answer and Affirmative Defenses.

         18.     Walsh’s failure to attend his deposition is additional evidence that he has no intent

  to participate in discovery or the defense of this case.

         19.     Moreover, allowing Palm House, LLLP and South Atlantic Regional Center, LLC

  to be administratively dissolved and USREDA Holdings, LLC’s registration as a foreign limited

  liability corporation to be revoked, is further evidence of Walsh’s intent not to participate in

  defending this case.

         Wherefore, Plaintiffs, Lan Li, et al., respectfully request this Honorable Court to strike

  Palm House’s, Answer and Affirmative Defenses and for any additional and such further relief the

  Court deems just and appropriate.




                              [CERTIFICATE OF SERVICE ON NEXT PAGE]




                                                    5
Case 9:16-cv-81871-KAM Document 563 Entered on FLSD Docket 11/20/2019 Page 6 of 8




                                  CERTIFICATE OF SERVICE
            I hereby certify that on November 20, 2019, I certify that the foregoing document is

  being served this day on all counsel of record identified below via transmission of Notices of

  Electronic filing generated by CM/ECF or in some other authorized manner for those counsel or

  parties who are not authorized to receive electronically Notices of Electronic Filing



                                                       GEORGE GESTEN MCDONALD, PLLC
                                                       9897 Lake Worth Road, Suite #302
                                                       Lake Worth, Florida 33467
                                                       Telephone: (561) 232-6002
                                                       Toll Free: (833) FIND JUSTICE
                                                                  (833) 346-3587
                                                       Fax:       (888) 421-4173
                                                       E-Service: eService@4-Justice.com

                                                       By: /s/ David J. George
                                                       DAVID J. GEORGE, ESQ.
                                                       Florida Bar Number: 898570
                                                       Emails: DGeorge@4-Justice.com
                                                       RYAN D. GESTEN, ESQ.
                                                       Florida Bar Number: 240760
                                                       Emails: RGesten@4-Justice.com
                                                       MATTHEW R. CHIAPPERINI, ESQ.
                                                       Florida Bar Number: 111417
                                                       Emails: MChiapperini@4-Justice.com




                                                   6
Case 9:16-cv-81871-KAM Document 563 Entered on FLSD Docket 11/20/2019 Page 7 of 8



                                        SERVICE LIST
                              Lan Li, et al., v. Joseph Walsh, et al.
                                Case No. 9:16-cv-81871-KAM

   Devin S. Radkay, Esq.                             Larry A. Zink, Esq.
   Email: dradkay@gunster.com                        Zink, Zink & Zink Co., L.P.A.
   J. Anthony Nelson, Esq.                           Florida Office:
   Email: jnelson@gunster.com                        1198 Hillsboro Mile – Suite 244
   GUNSTER, YOAKLEY & STEWART, P.A.                  Hillsboro Beach, FL 33062
   777 South Flagler Drive, Suite 500 East           Ohio Office:
   West Palm Beach, FL 33401-6194                    3711 Whipple Avenue, N.W.
   Telephone: 561-655-1980                           Canton, OH 44718-2933
   Facsimile: 561-655-5677                           Email: zinklaw3711@yahoo.com
                                                     Attorney for KK-PB Financial, LLC

   Gregory R. Elder, Esq.                            Adam T. Rabin, Esq.
   Law Offices of Gregory R. Elder, LLC              Robert C. Glass, Esq.
   108 SE 8th Avenue, Suite 114                      McCabe Rabin, P.A.
   Fort Lauderdale, FL 33301                         1601 Forum Place, Suite 201
   Email: gelderlaw@gmail.com                        West Palm Beach, FL 33401
   Attorney for Leslie Robert Evans and Leslie       Email: arabin@mccaberabin.com
   Robert Evans & Associates, P.A.                   e-filing@mccaberabin.com
                                                     Attorney for Gerry Matthews

   John F. Mariani, Esq.                             Philip Joseph Landau, Esq.
   Christopher W. Kammerer, Esq.                     Shraiberg, Landau & Page, P.A.
   Kammerer Mariani PLLC                             2385 NW Executive Center Drive, Suite 300
   1601 Form Place, Suite 500                        Boca Raton, Florida 33431
   West Palm Beach, FL 33401                         Email: plandau@slp.law
   Email: jmariani@kammerermariani.com               Attorney for 160 Royal Palm LLC
          ckammerer@kammerermariani.com
   Attorneys for Robert Matthews, Maria              Joseph Walsh
   Matthews, Bonaventure 22, LLC, Mirabia            9200 Belvedere Road, Suite 202
   LLC, Alibi, LLC, Palm House, LLC, 160 Royal       Royal Palm Beach, Florida 33411
   Palm, LLC, and Palm House PB, LLC

   Alaina R. Fotiu-Wokjtowicz, Esq.                  Baoping (“Effie”) Liu,
   Brodksy Fotiu-Wojtowicz, PLLC                     Room 503, Tower 2, Phase I of Excellence
   200 SE 1st Street, Suite 400                      City, No. 128 ZhongKang Road, Shenzhen
   Miami, Florida 33131                              City, Guangdong Province, China 518048
   Email: alaina@bfwlegal.com                        Effie.Liu@huameiim.com
   docketing@bfwlegal.com
   Attorney for Herischi & Associates LLC




                                                 7
Case 9:16-cv-81871-KAM Document 563 Entered on FLSD Docket 11/20/2019 Page 8 of 8



   MANDEL & MANDEL LLP                            BALLARD SPAHR LLP
   Alfred I. DuPont Building                      1735 Market Street, 51st Floor
   169 East Flagler Street, Suite 1200            Philadelphia, PA 19103
   Miami, Florida 33131                           Tel: (215) 864-8838
   Tel: (305) 374-7771                            Fax: (215) 864-8999
   Fax: (305) 374-7776
                                                  Peter Hardy, Esq. (admitted pro hac vice)
   Counsel for Defendants PNC Bank, N.A.          Terence Grugan, Esq. (admitted pro hac
   and Ruben Ramirez, an individual               vice)
                                                  Mary Treanor, Esq. (admitted pro hac vice)
                                                  Juliana Carter, Esq. (admitted pro hac vice)

                                                  Counsel for Defendants PNC Bank, N.A.
                                                  and Ruben Ramirez, an individual

   Elizabeth Parker, Esq.
   The Law Office of Elizabeth Parker, P.A.
   515 N. Flagler Drive, Suite 325
   West Palm Beach, FL 33401
   Email: Elizabeth@parkerjustice.com
   Telephone: (561) 822-7654




                                              8
